Exhibit 10.2

 

AGREEMENT OF SALE

 

THIS AGREEMENT, entered into as of the 28th day of September, 2005, by and
between COMSTOCK BELLEMEADE, L.C., a Virginia limited liability company
(“Purchaser”) and BELLEMEADE FARMS INVESTORS, LLC, a Delaware limited liability
company, FF BELLEMEADE FARMS, LLC, a Delaware limited liability company and FF
INVESTORS W-I LLC, a Delaware limited liability company (collectively, the
“Seller”).

 

WITNESSETH:

 

1.                                       PURCHASE AND SALE.  Purchaser agrees to
purchase and Seller agrees to sell at the price (the “Purchase Price”) of Forty
Four Million Eighty Two Thousand and No/100 Dollars ($44,082,000.00), all of the
following property (collectively, the “Property”):

 

a.                                       that certain parcel of real property
located in Leesburg, Virginia, more particularly described on Exhibit A attached
hereto (the “Land”);

 

b.                                      the personal property located on the
Improvements (hereinafter defined) which is used for operation and maintenance
of the apartment project and is owned by Seller, including those items set forth
on Exhibit B, which shall be transferred to Purchaser at Closing (as hereinafter
defined) by a Bill of Sale;

 

--------------------------------------------------------------------------------


 

c.                                       all rights and appurtenances pertaining
to the Land, including, without limitation, any and all rights of Seller in and
to all air and development rights, all mineral rights, roads, alleys, easements,
streets and ways adjacent to the Land, rights of ingress and egress thereto, any
strips and gores within or bounding the Land and in the profits or rights or
other appurtenances connected with the beneficial use or enjoyment of the Land;

 

d.                                      those certain apartment buildings
containing approximately 316 apartment units, and all of Seller’s right, title
and interest in the other improvements, structures and fixtures placed,
constructed or installed on the Land (collectively, the “Improvements”);

 

e.                                       all of Seller’s right, title and
interest in all leases, licenses and concession agreements (collectively, the
“Leases”) covering space situated at or within the Land and Improvements under
any existing Lease occupied by tenants (collectively, the “Tenants”) and all
refundable security deposits deposited by Tenants with respect to the Leases;

 

f.                                         all of Seller’s rights in and to
contractual rights and intangibles with respect to the operation, maintenance,
and repair of the Land and the Improvements, including service and maintenance
agreements (collectively, “Service Contracts”), utility agreements,
manufacturers’ warranties, assignable governmental permits, licenses,
certificates and approvals in connection with the ownership of the Property
(collectively, the “Licenses”), and all development rights relating or
appurtenant to the Land or the Improvements;

 

2

--------------------------------------------------------------------------------


 

g.                                      Seller’s right, if any, to the use of
the trade name “Bellemeade Farms Apartments” or “Bellemeade Farms” (the “Trade
Name”) in connection with the Property;

 

h.                                      the right, if assignable, to the use of
all telephone numbers used by Seller at the Property; and

 

i.                                          subject to the provisions of
Paragraph 6 of this Agreement, all rights to any award made or to be made or
settlement in lieu thereof for damage to the Land or Improvements by reason of
condemnation, eminent domain, exercise of police power or change of grade of any
street.

 

2.                                       PURCHASE PRICE.  The Purchase Price
shall be paid as follows:

 

a.                                       Upon the full execution of this
Agreement, the sum of $2,000,000.00 (the “Earnest Money”) payable to the “Escrow
Agent” (as defined in the Escrow Agreement) to be held in escrow by the Escrow
Agent, by and in accordance with the provisions of the Escrow Agreement (“Escrow
Agreement”) attached hereto as Exhibit C;

 

b.                                      on the Closing Date (as hereinafter
defined), $44,082,000.00 (less a credit for all Earnest Money adjusted in
accordance with the prorations by federally wired “immediately available” funds
delivered to the Escrow Agent’s account as set forth in the Escrow Agreement no
later than 12:00 Noon Central Time on the Closing Date.  If the funds are not
received by the Escrow Agent by 12:00 Noon Central Time, then on the Closing
Date, Purchaser shall pay Seller an amount equal to any additional mortgage per
diem interest costs (including, if required, the payment of interest due
Seller’s lender for the full month in which the Closing occurs) actually
incurred by Seller.

 

3

--------------------------------------------------------------------------------


 

3.                                       TITLE COMMITMENT AND SURVEY

 

a.                                       Attached hereto as Exhibit E is a
pro-forma title policy (“Pro-Forma Title Policy”) for an owner’s ALTA standard
coverage title insurance policy (“Title Policy”) issued by Chicago Title
Insurance Company (“Title Insurer”).  The owner’s Title Policy issued at Closing
will be in the amount of the Purchase Price subject only to: (i) real estate
taxes and assessments not yet due and payable; (ii) existing leases; and
(iii) those matters shown in the Pro-Forma Title Policy.  All of the above are
herein referred to as the “Permitted Exceptions”.  The Pro-Forma Title Policy
shall be conclusive evidence of good title as therein shown as to all matters
insured by the policy, subject only to the exceptions therein stated.  On the
Closing Date, the Title Insurer shall issue the Title Policy or a “marked up”
commitment in conformity with the Pro-Forma Title Policy.  Purchaser shall pay
all costs of the Title Policy including any additional costs of an “extended
coverage” Title Policy and any special endorsements which Purchaser requires.

 

b.                                      Purchaser acknowledges receipt of a
survey (“Survey”) of the Property dated July 20, 2005 prepared by Burgess &
Niple, Inc. (“Surveyor”).  Purchaser acknowledges and accepts all matters as
shown on the Survey.  Purchaser shall pay for all costs of the update to the
Survey performed by the Surveyor which had updated the Survey from the survey
dated October 7, 2003, as well as the  costs for any recertification or for any
additional work which Purchaser requires.

 

4.                                       CONDITION OF TITLE/CONVEYANCE.  Seller
agrees to convey fee simple title to the Property by Special Warranty Deed
(“Deed”) in recordable form

 

4

--------------------------------------------------------------------------------


 

subject only to the Permitted Exceptions.  If Seller is unable to convey title
to the Property subject only to the Permitted Exceptions hereof because of the
existence of an additional title exception (“Additional Unpermitted Exception”),
then Purchaser can elect to take title to the Property subject to the Additional
Unpermitted Exception or terminate this Agreement.  If Purchaser elects to
terminate this Agreement pursuant to this Paragraph, then the Earnest Money plus
all accrued interest shall be delivered to the Purchaser and except as
specifically provided for elsewhere in this Agreement, neither party shall have
any further obligation or liability hereunder.  Notwithstanding the aforesaid,
all liens of a definite ascertainable amount which are Additional Unpermitted
Exceptions shall be paid for by Seller at the Closing or “insured over” by the
Title Insurer.  Seller agrees not to place any mortgage or deed of trust on the
Property during the term of this Agreement without the consent of Purchaser.

 

5.                                       PAYMENT OF CLOSING COSTS.  Seller shall
pay the grantor’s tax estimated at One Dollar ($1.00) per each One Thousand
Dollars ($1,000.00) of the Purchase Price.  Purchaser shall pay the grantee’s
tax estimated at Two Dollars ($2.00) per each One Thousand Dollars ($1,000.00)
of the Purchase Price and any other transfer taxes, documentary stamps or
recording fees incurred in connection with the sale of the Property and
recording of the Deed.  Purchaser shall pay the closing costs with reference to
any loan which Purchaser obtains.  Purchaser and Seller shall equally share the
Escrow Agent’s escrow fees.

 

5

--------------------------------------------------------------------------------


 

6.                                       DAMAGE, CASUALTY AND CONDEMNATION

 

a.                                       If the Property suffers damage as a
result of any casualty prior to the Closing Date and can be repaired or restored
for $250,000 or less, then Seller shall commence the repair or restoration in an
expeditious manner, in which event the Closing Date will be extended until such
date as may reasonably be required to complete the repair or restoration and
Seller shall retain all insurance proceeds.  If the cost of repair or
restoration exceeds that amount, then Seller can elect to either: (a) repair and
restore same, in which event the Closing Date will be extended until such date
as may reasonably be required to complete the repair or restoration; or
(b) terminate this Agreement upon notice to Purchaser served within twenty (20)
business days of such casualty.  If Seller elects to terminate this Agreement
pursuant to this Paragraph, then Purchaser will have the option to accept the
Property in its damaged condition together with an assignment from Seller of all
insurance proceeds and receive a credit at Closing in the amount of the
deductible, provided Purchaser notifies Seller by notice served within twenty
(20) days after receipt of Seller’s notice of election to terminate.

 

b.                                      If condemnation proceedings
(“Proceedings”) are instituted against the Property and the parties reasonably
believe that such Proceedings will result in an award in excess of $250,000.00,
then Purchaser can elect to either take the Property subject to the Proceedings
along with an assignment of Seller’s interest in the Proceedings or terminate
this Agreement.  If Purchaser elects to terminate this Agreement, it shall be by
notice to the Seller within five (5) days after Seller notifies Purchaser of the
Proceedings.

 

6

--------------------------------------------------------------------------------


 

c.                                       If the Agreement is terminated pursuant
to this Paragraph, then the Earnest Money plus all accrued interest shall be
delivered to the Purchaser and except as specifically provided for elsewhere in
this Agreement, neither party shall have any further obligation or liability
hereunder.

 

7.                                       AS-IS CONDITION.

 

Except as may hereinafter be specifically set forth in this Agreement, Purchaser
is not relying on Seller having made any inquiry as to the condition of the
Property or the Leases.  Purchaser acknowledges and agrees that it will be
purchasing the Property based solely upon its inspection and investigations of
the Property and that Purchaser will be purchasing the Property “AS IS” and
“WITH ALL FAULTS” based upon the condition of the Property as of August 12,
2005, subject to reasonable wear and tear and, subject to the provisions of
Paragraph 6, loss by fire or other casualty or condemnation from August 12, 2005
until the Closing Date.  Without limiting the foregoing, Purchaser acknowledges
that, except as may otherwise be specifically set forth in Paragraph 19 or
elsewhere in this Agreement, neither Seller nor its consultants, brokers or
agents have made any other representations or warranties of any kind upon which
Purchaser is relying as to any matters concerning the Property, including, but
not limited to, any implied warranty as to the quality of the construction of
the Property or its fitness for use as an apartment project, the condition of
the Land or any of the Improvements, whether or not the Property is

 

7

--------------------------------------------------------------------------------


 

subject to airport corridor noise, the existence or nonexistence of asbestos,
lead in water, lead in paint, radon, underground or above ground storage tanks,
petroleum, toxic waste or any Hazardous Materials or Hazardous Substances (as
such terms are defined below), the Tenants of the Property or the Leases
affecting the Property, economic projections or market studies concerning the
Property, any development rights, taxes, bonds, covenants, conditions and
restrictions affecting the Property, water or water rights, topography,
drainage, soil, subsoil of the Property, the utilities serving the Property or
any zoning, environmental or building laws, rules or regulations affecting the
Property.  Seller makes no representation that the Property complies with Title
III of the Americans With Disabilities Act, the Fair Housing Act of 1968 as
amended, or any fire codes, building codes or health codes.  Except with respect
to a Claim as defined and as limited pursuant to Paragraph 19d hereof for a
breach of any representation, warranty or covenant of Seller under this
Agreement, Purchaser hereby releases Seller, which release shall also inure to
the benefit of any member, manager, or partner of Seller, FF Development L.P.,
FF Properties L.P. and their affiliates (collectively referred to herein as the
“Related Parties”) from any and all liability in connection with any claims
(including but not limited to all health and medical claims) which Purchaser may
have against Seller or any of the Related Parties, and Purchaser hereby agrees
not to assert any claims, for damage, loss, compensation, contribution, cost

 

8

--------------------------------------------------------------------------------


 

recovery or otherwise, against Seller or any of the Related Parties, whether in
tort, contract, or otherwise, relating directly or indirectly to the condition
of the Property, including without limitation (i) claims relating to the
existence of asbestos; (ii) claims attributable to indoor air quality issues,
releases from building material and furnishings, releases from cleaning,
repairing, or decorating activities, and the operation of heating and cooling
systems and humidifiers; or (iii) claims relating to Hazardous Materials or
Hazardous Substances on, or environmental conditions of, the Property, or
arising under the Environmental Laws (as such term is hereinafter defined), or
relating in any way to the quality of the indoor or outdoor environment at the
Property; or (iv) claims relating to mold, fungus, bacteria and/or other
biological growth or biological growth factors, or any other type of indoor
contaminants that may exist on the Property; or (v) claims relating to latent or
patent construction defects or any implied warranty as to fitness for use as an
apartment project; or (vi) claims relating to the failure of Seller to disclose
any information relating to the Property, except as may otherwise be expressly
set forth in Paragraph 19 or elsewhere in this Agreement.  As used in this
paragraph the term “affiliates” means, with respect to Seller or any manager,
member or partner of Seller, any other entity or person which directly or
indirectly through one or more intermediaries controls, or is controlled by, or
is under common control with Seller or any manager, member or partner of
Seller.  As used in the previous sentence, “control”

 

9

--------------------------------------------------------------------------------


 

means the possession, directly or indirectly, of the power to cause the
direction of the management of Seller or any manager, member or partner of
Seller, whether through voting securities, by contract, family relationship or
otherwise.  This release shall forever survive the Closing and the delivery and
recording of the Deed.  As used herein, the term “Hazardous Materials” or
“Hazardous Substances” means (i) hazardous wastes, hazardous materials,
hazardous substances, hazardous constituents, toxic substances or related
materials, whether solids, liquids or gases, including but not limited to
substances defined as “hazardous wastes,” “hazardous materials,” “hazardous
substances,” “toxic substances,” “pollutants,” “contaminants,” “radioactive
materials”, “toxic pollutants”, or other similar designations in, or otherwise
subject to regulation under, the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended (“CERCLA”), 42 U.S.C. § 9601
et seq.; the Toxic Substance Control Act (“TSCA”), 15 U.S.C. § 2601 et seq.; the
Hazardous Materials Transportation Act, 49 U.S.C. § 1802; the Resource
Conservation and Recovery Act (“RCRA”), 42 U.S.C. § 9601, et seq.; the Clean
Water Act (“CWA”), 33 U.S.C. § 1251 et seq.; the Safe Drinking Water Act, 42
U.S.C. § 300f et seq.; the Clean Air Act (“CAA”), 42 U.S.C. § 7401 et seq.; and
in any permits, licenses, approvals, plans, rules, regulations or ordinances
adopted, or other criteria and guidelines promulgated pursuant to the preceding
laws or other similar federal, state or local laws,

 

10

--------------------------------------------------------------------------------


 

regulations, rules or ordinance now or hereafter in effect relating to
environmental matters (collectively the “Environmental Laws”); and (ii) any
other substances, constituents or wastes subject to any applicable federal,
state or local law, regulation or ordinance, including any Environmental Law,
now or hereafter in effect, including but not limited to (A) petroleum,
(B) refined petroleum products, (C) waste oil, (D) waste aviation or motor
vehicle fuel and their byproducts, (E) asbestos, (F) lead in water, paint or
elsewhere, (G) radon, (H) Polychlorinated Biphenyls (PCB’s), (I)
ureaformaldehyde, (J) volatile organic compounds (VOC), (K) total petroleum
hydrocarbons (TPH), (L) benzine derivative (BTEX), and (M) petroleum byproducts.

 

Purchaser hereby specifically acknowledges that Purchaser has carefully reviewed
this subsection, and discussed its import with legal counsel, is fully aware of
its consequences, and that the provisions of this subsection are a material part
of this Agreement; PROVIDED, HOWEVER, such release, waiver or discharge shall
not apply and shall be of no force or effect for any claims arising out of
Seller’s fraud.

 

Purchaser’s Initials

 

b.                                      Seller has provided to Purchaser certain
unaudited historical financial information regarding the Property relating to
certain periods of time in which Seller owned the Property.  Except as may be
otherwise specifically set forth elsewhere in this Agreement, Seller makes no
representation or warranty that such material is complete or accurate or that
Purchaser will achieve similar financial or other results with

 

11

--------------------------------------------------------------------------------


 

respect to the operations of the Property, it being acknowledged by Purchaser
that Seller’s operation of the Property and allocations of revenues or expenses
may be vastly different than Purchaser may be able to attain.  Purchaser
acknowledges that it is a sophisticated and experienced purchaser of real estate
and further that Purchaser has relied upon its own investigation and inquiry
with respect to the operation of the Property and releases Seller and the
Related Parties from any liability with respect to such historical information;
provided however, such release, waiver or discharge shall not apply and shall be
of no force or effect for any claims arising out of Seller’s fraud.

 

Purchaser’s Initials

 

8.                                       CLOSING

 

The closing (“Closing”) of this transaction shall be on September 28, 2005
(“Closing Date”), at which time Seller shall deliver possession of the Property
to Purchaser.

 

9.                                       CLOSING DOCUMENTS

 

a.                                       On or before the Closing Date,
Purchaser shall deliver to Escrow Agent the balance of the Purchase Price plus
or minus prorations, in accordance with the closing statement.

 

b.                                      On the Closing Date, Seller shall
deliver to Purchaser possession of the Property; all keys used in connection
with the Property; copies of the Tenants Lease files (which will be available at
the Property).

 

c.                                       On or before the Closing Date, Seller
and Purchaser shall deliver to Escrow Agent or the other party, as applicable,
executed originals of the following: the

 

12

--------------------------------------------------------------------------------


 

Deed (in the form of Exhibit F attached hereto) subject to the Permitted
Exceptions; the Bill of Sale (in the form of Exhibit G attached hereto); a
closing statement; an assignment and assumption of all Service Contracts (in the
form of Exhibit H attached hereto); an assignment and assumption of all Leases
and security deposits (in the form of Exhibit I attached hereto); updated
certified rent roll; a notice to the tenants of the transfer of title and the
assumption by Purchaser of the landlord’s obligations under the Leases and the
obligation to refund the security deposits (in the form of Exhibit J attached
hereto); a non-foreign affidavit (in the form of Exhibit K attached hereto); an
assignment of intangible property (in the form of Exhibit L attached hereto);
and an assignment of warranties and guaranties relating to the Personal Property
(in the form of Exhibit M-1 attached hereto); and such other documents as may be
reasonably required by the Title Insurer in order to consummate the transaction
as set forth in this Agreement.

 

10.                                 SELLER’S RIGHT TO CURE.  Intentionally
Deleted.

 

11.                                 DEFAULT BY PURCHASER.  ALL EARNEST MONEY
DEPOSITED INTO THE ESCROW IS TO SECURE THE TIMELY PERFORMANCE BY PURCHASER OF
ITS OBLIGATIONS AND UNDERTAKINGS UNDER THIS AGREEMENT.  IN THE EVENT OF ANY
DEFAULT OF THE PURCHASER UNDER THE PROVISIONS OF THIS AGREEMENT (PROVIDED
PURCHASER SHALL NOT BE CONSIDERED IN DEFAULT UNDER THIS AGREEMENT IF IT HAS
WITHIN FIVE (5) DAYS AFTER RECEIPT OF WRITTEN NOTICE FROM SELLER CURED ANY
FAILURE TO MAINTAIN THE CONFIDENTIALITY REQUIRED UNDER PARAGRAHS 17 AND 36.)
 SELLER SHALL RETAIN ALL OF THE

 

13

--------------------------------------------------------------------------------


 

EARNEST MONEY AND THE INTEREST THEREON AS SELLER’S SOLE RIGHT TO DAMAGES OR ANY
OTHER REMEDY AND PURCHASER SHALL HAVE NO FURTHER RIGHTS TO PURCHASE THE
PROPERTY.  THE PARTIES HAVE AGREED THAT SELLER’S ACTUAL DAMAGES, IN THE EVENT OF
A DEFAULT BY PURCHASER, WOULD BE EXTREMELY DIFFICULT OR IMPRACTICAL TO
DETERMINE.  THEREFORE, BY PLACING THEIR INITIALS BELOW, THE PARTIES ACKNOWLEDGE
THAT THE EARNEST MONEY HAS BEEN AGREED UPON, AFTER NEGOTIATION, AS THE PARTIES’
REASONABLE ESTIMATE OF SELLER’S DAMAGES.

 

Seller’s Initials

Purchaser’s Initials

 

12.                                 SELLER’S DEFAULT.  IF THIS SALE IS NOT
COMPLETED BECAUSE OF SELLER’S UNCURED DEFAULT, PURCHASER’S SOLE REMEDY SHALL BE
THE RIGHT TO SUE FOR ACTUAL DAMAGES NOT TO EXCEED $250,000.00 AND THE RETURN OF
ALL EARNEST MONEY TOGETHER WITH ANY INTEREST ACCRUED THEREON, AND THIS AGREEMENT
SHALL TERMINATE AND EXCEPT AS SPECIFICALLY PROVIDED FOR ELSEWHERE IN THIS
AGREEMENT, NEITHER PARTY SHALL HAVE ANY FURTHER OBLIGATION OR LIABILITY TO EACH
OTHER AT LAW OR IN EQUITY.  NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE
CONTRARY, IF SELLER’S DEFAULT IS ITS REFUSAL TO DELIVER THE DEED AND THE OTHER
DOCUMENTS REQUIRED TO BE DELIVERED AT CLOSING AND WRONGFULLY REFUSES TO CONVEY
THE PROPERTY TO PURCHASER AS A

 

14

--------------------------------------------------------------------------------


 

RESULT THEREOF, THEN PURCHASER WILL BE ENTITLED TO SUE FOR SPECIFIC PERFORMANCE.

 

Seller’s Initials

Purchaser’s Initials

 

13.                                 a.                                      
PRORATIONS.  Rents (exclusive of Delinquent Rent, as hereinafter defined, but
including prepaid rents); refundable security deposits and interest thereon if
required by law (which will be assigned to and assumed by Purchaser and credited
to Purchaser at Closing); water and other utility charges; fuels; prepaid
operating expenses; real and personal property taxes; and other similar items
shall be adjusted ratably as of 11:59 P.M. on the Closing Date, and credited or
debited to the balance of the cash due at Closing.  All supplemental taxes and
assessments attributable to the period prior to the Closing Date for the
calendar year in which the Closing occurs shall be prorated to the Closing Date;
provided, however, in no event shall Seller be charged with or (and Purchaser
shall) be responsible for any increase in the taxes on the Property resulting
from the sale of the Property or from any improvements made at any time from and
after the Closing Date.  If the amount of any of the items to be prorated is not
then ascertainable, the adjustment thereof shall be on the basis of the most
recent ascertainable data and all prorations shall be final.  If special
assessments have been levied against the Property for completed improvements,
then the amount of any installments which are due prior to the Closing Date
shall be paid by the Seller; and the amount of installments which are due after
the Closing Date shall be paid by the Purchaser.  All assessments for incomplete
improvements shall be paid by Purchaser.

 

15

--------------------------------------------------------------------------------


 

b.                                      DELINQUENT RENTS.  If, as of the Closing
Date, basic rent is in arrears (“Delinquent Rent”) for the calendar month in
which the Closing occurs, then Seller’s portion of the first rent collected by
Purchaser during that calendar month will be delivered to Seller for the
Delinquent Rent.  If Delinquent Rent is in arrears for a period prior to the
calendar month in which the Closing occurs, then rents collected by Purchaser
shall first be applied to current rent and then to Delinquent Rent.  Purchaser
shall deliver Seller’s pro rata share within 10 days of Purchaser’s receipt of
that Delinquent Rent except that the Delinquent Rent received for the calendar
month in which Closing occurs shall be paid in one lump sum within ten (10) days
of the last day of the calendar month.  This subparagraph of this Agreement
shall survive the Closing and the delivery and recording of the Deed.

 

14.                                 RECORDING.  This Agreement shall not be
recorded and the act of recording by Purchaser shall be an act of default
hereunder by Purchaser and shall be subject to the provisions of Paragraph 11.

 

15.                                 ASSIGNMENT.  The Purchaser shall not have
the right to assign its interest in this Agreement without the prior written
consent of the Seller.  Any assignment or transfer of, or attempt to assign or
transfer, Purchaser’s interest in this Agreement shall be an act of default
hereunder by Purchaser and subject to the provisions of Paragraph 11.  Seller
hereby consents to an assignment to an entity, the ownership and control of
which is held by the same persons owning and controlling Purchaser.  However,
Purchaser shall remain liable for all of the Purchaser’s obligations and
undertakings set forth in this Agreement and the exhibits attached hereto. 
Purchaser shall

 

16

--------------------------------------------------------------------------------


 

notify Seller of any assignment no later than ten (10) business days prior to
the Closing Date.

 

16.                                 BROKER. The parties hereto acknowledge that
Ideal Realty Group (“Broker”) is the only real estate broker involved in this
transaction.  The foregoing does not apply to any fee which may be paid by
Seller to any affiliate of Seller or FF Properties L.P. or an exclusive broker
engaged by an affiliate of Seller as a result of this transaction for which
Seller shall be responsible and Purchaser has no obligations relating to said
fees.  Seller agrees to pay Broker a commission or fee (“Fee”) pursuant to an
agreement between Seller and Broker.  Purchaser agrees to indemnify, defend and
hold harmless the Seller and any member, partner or affiliate or parent of
Seller, and all shareholders, employees, officers and directors of Seller or
Seller’s partner(s), or member(s), or parent or affiliate (each of the above is
individually referred to as a “Seller Indemnitee”) from all claims, including
attorneys’ fees and costs incurred by a Seller Indemnitee as a result of
anyone’s claiming by or through Purchaser any fee, commission or compensation on
account of this Agreement, its negotiation or the sale

 

17

--------------------------------------------------------------------------------


 

hereby contemplated.  Purchaser does now and shall at all times consent to a
Seller Indemnitee’s selection of defense counsel.  Seller agrees to indemnify,
defend and hold harmless the Purchaser and all shareholders, employees, officers
and directors of Purchaser or Purchaser’s parent or affiliate (each of the above
is individually referred to as a “Purchaser Indemnitee”) from all claims,
including attorneys’ fees and costs incurred by a Purchaser Indemnitee as a
result of anyone’s claiming by or through Seller any fee, commission or
compensation on account of this Agreement, its negotiation or the sale hereby
contemplated.  Seller does now and shall at all times consent to a Purchaser
Indemnitee’s selection of defense counsel.  Notwithstanding anything contained
in this Agreement to the contrary, the provisions of this Paragraph shall
forever survive the Closing and delivery of the Deed or earlier termination of
this Agreement.

 

17.                                 DOCUMENTS, INSPECTION OF PROPERTY AND
APPROVAL PERIOD.

 

a.                                       Seller has heretofore delivered or
shall deliver or make available to Purchaser, originals or copies of the
following documents to the extent that they are in Seller’s possession
(collectively the “Documents”):

 

i.                                          Copies of all certificates of
occupancy.

 

ii.                                       Copies of any third party
environmental and seismic or soils (as applicable) reports relating to the
Property.

 

iii.                                    Copies of the most recent real estate
and personal property tax bills.

 

iv.                                   Copies of all Service Contracts pertaining
to the Property and a schedule listing all such Service Contracts.

 

v.                                      A schedule listing all Personal
Property.

 

vi.                                   True, correct and complete copies of any
Leases and licenses which are located at the Property for Purchaser’s review.

 

vii.                                A current rent roll (“Rent Roll”).

 

18

--------------------------------------------------------------------------------


 

viii.          Unaudited income and expense statements of operations
(hereinafter referred to as the “Financial Statements”) for the Property for the
prior calendar year and the latest available current calendar year.

 

ix.            Such other non-confidential documents as Purchaser may reasonably
require and which are in Seller’s possession.

 

Purchaser by its execution of this Agreement hereby acknowledges that it has
approved all of the Documents and has prior to the date hereof inspected and by
its execution hereof does approve the condition of the Property.  Purchaser
agrees to indemnify, defend, protect and hold Seller, its partners, members,
shareholders, affiliates, officers, managers, employees, trustees and
beneficiaries, and FF Properties L.P. and the respective successors and assigns
of each of the foregoing (“Indemnified Parties”) harmless from any and all loss,
costs, including attorneys’ fees, liability or damages which any of the
Indemnified Parties may incur or suffer as a result of Purchaser’s prior
inspection and investigation of the Property including the entry of Purchaser,
its employees or agents and its lender onto the Property, including without
limitation, liability for mechanics’ lien claims.  Purchaser shall keep all
information or data received or discovered in connection with any of the
inspections, reviews or examinations strictly confidential.  Notwithstanding
anything contained in this Agreement to the contrary, Purchaser’s indemnity
obligations under this Paragraph shall forever survive the Closing and delivery
and recording of the Deed or the earlier termination of this Agreement.

 

b.             Purchaser acknowledges that it is a sophisticated and experienced
purchaser of real estate; that numerous apartment complexes contain mold; water

 

19

--------------------------------------------------------------------------------


 

damage, fungi, bacteria and/or other biological growth or biological growth
factors; and that the Property may contain mold, water damage, fungi, bacteria,
and/or other biological growth or biological growth factors which Purchaser may
not have discovered during its inspection of the Property.  Purchaser agrees
that in purchasing the Property from the Seller, it is assuming the risk that
the Property may contain mold, water damage, fungi, bacteria, and/or other
biological growth or biological growth factors even as a result of a patent or
latent construction defect.

 

c.             Purchaser agrees to repair to the reasonable satisfaction of
Seller any damage to the Property which may arise as a result of Purchaser’s
prior inspection of the Property.

 

d.             If at anytime during its prior inspection of the Property
Purchaser discovered or was advised of any fact or circumstance which would
cause a representation or warranty of Seller to be untrue or misleading, or with
the passage of time would become untrue or misleading, then Purchaser shall be
deemed to have waived its right to seek damages or termination of this
Agreement.

 

e.             As a result of Purchaser’s prior inspection of the Property, it
is conclusively presumed that Purchaser (i) has approved the Documents and the
condition of the Property, (ii) has acknowledged and agreed that all Earnest
Money plus the interest accrued thereon shall belong to Seller unless Seller is
in default hereunder or this Agreement is terminated in accordance with its
terms, (iii) has acknowledged and agreed that, prior to purchase, Purchaser has
been given adequate access to inspect the Property, including the opportunity to
conduct invasive testing to discover any patent or latent

 

20

--------------------------------------------------------------------------------


 

defects in or on the Property, examine the books and records relating to the
Property; conduct interviews or take any other necessary steps to fully and
adequately discover any and all latent or patent defects with the Property,
(iv) has acknowledged that it has the full and complete knowledge necessary to
purchase the Property, or has chosen not to obtain the full and complete
knowledge, although provided with the opportunity by Seller, and (v) has
conducted, or had the opportunity to conduct, sufficient examination of the
building, building envelope, building systems, building grounds, building
components and surrounding conditions including but not limited to soils.

 

18.           INDEMNIFICATION AND INSURANCE REQUIREMENTS.  In addition to all
other covenants contained herein binding on Purchaser, Purchaser hereby further
agrees:

 

a.             To indemnify, defend and hold harmless the Seller, Fairfield
Properties, Fairfield Financial A LLC, Fairfield Residential LLC, FF Development
L.P., FF Properties L.P., FF Properties, Inc., Fairfield Bellemeade Farms LP and
FF Bellemeade Farms LLC, the Roland and Dawn Arnall Living Trust, Roland Edmund
Arnall, Dawn Lynn Arnall and any other Seller Related Parties and the members,
partners, officers, directors, trustees, affiliates, parents, subsidiaries,
shareholders, managers, beneficiaries, employees and agents of each of the
foregoing entities (individually, the “Seller Indemnified Party” or
collectively, the “Seller Indemnified Parties”), to the extent enforceable under
applicable law, from any and all losses, liabilities, damages, penalties, fines,
liens, judgments, costs or expenses whatsoever, whether in tort, contract or
otherwise (including without limitation, court costs and

 

21

--------------------------------------------------------------------------------


 

reasonable attorneys’ fees and disbursements) (collectively, “Losses”) that
(i) are actually incurred by a Seller Indemnified Party; (ii) arise out of, or
in any way relate to claims made or brought by any party or parties who acquire
or contract to acquire any ownership interest in the Property following the
Closing (including but not limited to any unit owner or owners or any
condominium association or associations); (iii) arise out of claims asserted at
any time after the conversion of the Property into a condominium form of
ownership, cooperative housing corporation, community apartment property or
stock corporation, including but not limited to claims by any unit owner or
owners or any condominium association or associations, their agents, employees
and successors and assigns in connection with or related thereto and (iv) relate
to either (A) the physical condition of the Property including, without
limitation, latent or patent defects, and claims relating to the existence of
asbestos, any other construction defects, claims relating to mold, all
structural and seismic elements, all mechanical, electrical, plumbing, sewage,
heating, ventilating, air conditioning and other systems, or (B) any law or
regulation applicable to the Property, including, without limitation, any
Environmental Law and any other federal, state or local law.  The insurance to
be provided by Purchaser as described in this Section below shall in no way be
construed to limit Purchaser’s indemnity obligations under this Paragraph
18(a) or Purchaser’s other obligations under other provisions of Paragraph 18 or
under other Paragraphs of this Agreement.  Purchaser does now and shall at all
times consent to the Indemnified Parties’ selection of defense counsel.  The
indemnification obligations contained in this Paragraph 18 shall not apply to
any Losses resulting from (i) governmental enforcement of chain-of-title
liability

 

22

--------------------------------------------------------------------------------


 

under CERCLA or other similar Environmental Laws or (ii) a breach of Seller’s
representations and warranties as stated in and as limited by Paragraph 19
herein.  The provisions of this Paragraph 18 shall survive the Closing and the
delivery and recording of the Deed.

 

b.             Purchaser has delivered to Seller a certificate of insurance
attached hereto as Exhibit X containing insurance coverages (“Insurance
Coverages”) to be maintained by Purchaser.  By no later than ninety (90) days
after the Closing, Purchaser shall deliver to Seller certified copies of all of
the insurance policies showing the agreed upon Insurance Coverages.  Purchaser
at its own cost and expense shall maintain all of said Insurance Coverages
including keeping the Seller Indemnified Parties as additional insureds
thereunder for a period of five (5) years after the Closing Date and shall
provide written evidence of same to Seller no later than the date of termination
of any insurance policy fulfilling the required Insurance Coverages.

 

c.             Purchaser shall cause to be delivered at Closing to Seller either
(i) a Guaranty (“Guaranty”) executed by Comstock Homebuilding Companies, Inc.,
in favor of the Seller Indemnified Parties in the form of Exhibit T-1 attached
hereto guarantying the obligations of Purchaser under Paragraphs 18(a) and
18(b) above or (ii) an irrevocable stand-by Letter of Credit (“Letter of
Credit”) issued by a bank reasonably acceptable to Seller with an expiration
date of no later than five (5) years from its issuance (or one (1) year from its
issuance, provided that replacement one (1) year letters of credit are issued to
Seller thirty (30) days prior to the expiration of the then existing letter of
credit) in the face amount of $1,000,000.00 to secure Purchaser’s obligations

 

23

--------------------------------------------------------------------------------


 

under Paragraphs 18a. and 18b.  The Letter of Credit shall be substantially in
the form as shown on Exhibit S attached hereto (as modified to reflect
reasonable bank requirements) and will allow Seller to draw on the Letter of
Credit (subject to refund of any amounts to Purchaser following a draw under the
Letter of Credit that exceed Seller Indemnified Parties actual damages under
Sections 18(a) and 18(b))by presentation of:

 

(i)            a sight draft in the face amount of the Letter of Credit, and

 

(ii)           a statement executed by Seller or any Seller Indemnified Party
stating that “COMSTOCK BELLEMEADE L.C. (“Comstock”) or its successors and
assigns have (a) breached the provisions of either Paragraph 18a. or Paragraph
18b. of that certain Agreement of Sale dated August 28, 2005, as amended between
BELLEMEADE FARMS INVESTORS, LLC, a Delaware limited liability company, FF
BELLEMEADE FARMS, LLC, a Delaware limited liability company and FF INVESTORS W-I
LLC, a Delaware limited liability company as Seller and COMSTOCK BELLEMEADE L.C.
as Purchaser relating to the Property commonly known as Bellemeade Farms
Apartments, Leesburg, Virginia and Comstock has failed to cure said breach
within five (5) days of written notice given to Comstock in the manner described
in Paragraph 22 of said Agreement of Sale or (b) failed to deliver an acceptable
replacement Letter of Credit to the undersigned by thirty (30) days prior to the
expiration date of this Letter of Credit.

 

Following the Closing, Purchaser may from time to time deliver a written request
(the “Substitution Request”) to Seller asking that any Guaranty then held by
Seller be replaced by a Letter of Credit substantially in the Form of Exhibit S
(the “Substitution

 

24

--------------------------------------------------------------------------------


 

Letter of Credit”) or that any Letter of Credit then held by Seller be replaced
by an executed Guaranty in the form of Exhibit T-1 (the “Substitution
Guaranty”).  The Substitution Request shall be accompanied by either the
Substitution Guaranty or the Substitution Letter of Credit.  Provided that if at
the time Seller received the Substitution Request and the required Substitution
Guaranty or Substitution Letter of Credit, (i) Purchaser has not breached any of
the Purchaser’s obligations or liabilities under Paragraph 18a. or 18b. and
(ii) there is not then any pending claims against any Indemnified Party covered
by the indemnification given under Paragraph 18a., Seller shall honor said
Substitution Request and return the Letter of Credit or Guaranty then in
Seller’s possession.  It is expressly acknowledged and agreed that the return of
any Letter of Credit by Seller shall be good and sufficient consideration for
the execution and deliver of any Substitution Guaranty or Substitution Letter of
Credit.

 

19.           SELLER’S REPRESENTATIONS, WARRANTIES AND COVENANTS

 

a.             Any reference herein to Seller’s knowledge or to the best of
Seller’s knowledge shall only mean such knowledge or notice that has actually
been received by Gino Barra or James Flanagan not having made and with no duty
to make a diligent inquiry and any representation or warranty of the Seller is
based upon those matters of which Gino Barra or James Flanagan has actual
knowledge as opposed to constructive or imputed knowledge.  Any knowledge or
notice given, had or received by any of Seller’s agents, servants or employees
shall not be construed or imputed to Seller or the individual partners or the
general partner of Seller.

 

25

--------------------------------------------------------------------------------


 

b.             Subject to the limitations set forth in subparagraph a above,
Seller hereby makes the following representations, warranties and covenants, all
of which are made to the best of Seller’s knowledge:

 

i.              Seller has not received written notice from any governmental
authority that the present use and occupancy of the Property do not conform with
applicable building and zoning laws.

 

ii.             Except as may be set forth on the tax bills and the Title
Commitment, there are presently no pending, and Seller has received no written
notice of, special assessments of any nature with respect to the Property or any
part thereof, nor has Seller received any written notice of any special
assessments being contemplated.

 

iii.            The Rent Roll attached hereto as Exhibit O is true and accurate
and contains information regarding the security deposits held in connection with
each lease and a delinquency report for the Leases and will be updated and
certified as of the Closing Date.

 

iv.            Seller has not received written notice of any pending litigation
affecting the Property, except as may be set forth on Exhibit P attached hereto.

 

v.             The existing casualty insurance for the Property is for full
replacement value.

 

vi.            This Agreement has been duly authorized and executed on behalf of
Seller and constitutes a valid and binding agreement, enforceable against

 

26

--------------------------------------------------------------------------------


 

Seller in accordance with its terms.  The performance by Seller of its
obligations hereunder does not and will not violate any law; and neither this
Agreement nor the performance by Seller of its obligations hereunder violates
any agreement or contract to which Seller is bound or a party.  Seller has
obtained (or will obtain prior to Closing) all consents, releases and
permissions and given all required notifications, related to the transactions
herein contemplated.

 

vii.           Seller does not have any employees on site at the Property.

 

viii.          The Financial Statements delivered to Purchaser by Seller are
copies of the Financial Statements which Seller or its affiliate relies upon for
the purposes of reporting to its investors and filing Federal income tax
statements and Seller has no reason to believe that they are incorrect.

 

ix.            The Property is connected with and has water, sewage disposal,
telephone, gas and electrical services.

 

x.             Attached hereto as Exhibit Q is a list of all current Service
Contracts (excepting the property management agreement which will be terminated
at Closing) entered into by Seller and/or its property manager or leasing agent
relating to the management, maintenance, leasing or operation of the Property.

 

xi.            None of the Property is subject to any option to purchase or
right of first refusal, recorded or unrecorded.

 

27

--------------------------------------------------------------------------------


 

xii.           Seller has not received any written notice from any governmental
authority of any pending or threatened condemnation proceeding affecting the
Property or any part thereof.

 

xiii.          Seller is the sole owner of the Property.

 

xiv.          Other then the occupancy by the Seller and the tenants shown on
the Rent Roll (as adjusted over time), occupancy by any party with a right of
entry or possession under the Service Contracts and any party given any rights
to use or occupy the Property under any of the Permitted Exceptions, all of the
Property is vacant and free of any written leases, tenancies, licenses or other
rights of present or future occupancy for any portion of the Property.

 

xv.           Seller has not received any written notices of any default by
Seller with respect to the Leases which has not been cured.

 

c.             Seller hereby covenants that from August 12, 2005 (except as
provided in sub-paragraph iv. below) and up to including the Closing:

 

i.              Seller shall operate, lease and manage the Property (or to cause
its property manager to do so) in at least the same manner that Seller (or its
property manager, as the case may be) has heretofore operated, leased and
managed the Property (wear and tear, and casualty excepted).

 

ii.             Seller will not, without the prior written consent of Purchaser,
which consent shall not be unreasonably withheld, delayed or conditioned, permit
any material structural modifications or additions to the Property.

 

28

--------------------------------------------------------------------------------


 

iii.            Seller will not remove any Personal Property, unless it is
replaced by similar personal property of at least equal value.

 

iv.            After August 31, 2005 and until the Closing Date, Seller will not
enter into any new Lease or extend any existing Lease for a term in excess of
six (6) months except for the Leases shown on Exhibit Z.

 

v.             Seller shall, at Purchaser’s sole cost and expense, reasonably
cooperate with Purchaser in the termination of any Service Contracts by
Purchaser following the Closing Date.

 

d.             Purchaser’s right to make a claim against Seller for a breach of
an indemnity (except for Seller’s indemnity for a brokerage commission),
representation, warranty or covenant under this Agreement or the Exhibits
attached hereto (“Claim”) shall expire two hundred seventy (270) days after the
Closing and delivery of the Deed (“Survival Date”).  As to any Claim, Purchaser
must: (i) notify Seller of the existence of the Claim in question, which
notification (“Claim Notice”) shall contain a reasonable description of the
nature of the Claim or the facts, circumstances, conditions or events then known
to Purchaser which give rise to the claim in question; and (ii) institute legal
proceedings in a court of competent jurisdiction within sixty (60) days after
the Survival Date (“Judicial Proceedings Date”).  Any Claim for which a Claim
Notice is not delivered by Purchaser to Seller on or prior to the Survival Date
or for which legal proceedings are not instituted on or prior to the Judicial
Proceedings Date, then such Claim shall be deemed to have been waived by
Purchaser and rendered null and void and of no further force or effect. 
Seller’s total liability in the aggregate for all Claims shall

 

29

--------------------------------------------------------------------------------


 

not exceed Two Hundred Fifty Thousand and No/100 ($250,000.00) Dollars.  Seller
shall not be liable for any Claim(s) which in the aggregate do(es) not exceed
Twenty Five Thousand ($25,000.00) Dollars.

 

20.           COMPLIANCE WITH OFAC.

 

a.             To the best knowledge of Purchaser, without any duty to make
diligent inquiry, Purchaser is in compliance with all laws, statutes, rules and
regulations or any federal, state or local governmental authority in the United
States of America applicable to Purchaser and all beneficial owners of
Purchaser, including, without limitation, the requirements of Executive Order
No. 133224, 66 Fed Reg. 49079 (September 25, 2001) (the “Order”) and other
similar requirements contained in the rules and regulations of the Office of
Foreign Asset Control, Department of the Treasury (“OFAC”) and in any enabling
legislation or other Executive Orders in respect thereof (the Order and such
other rules, regulations, legislation, or orders are collectively called the
“Orders”).  Purchaser agrees to make its policies, procedures and practices
regarding compliance with the Orders available to Seller for its review and
inspection during normal business hours and upon reasonable prior notice.

 

b.             Neither Purchaser nor any beneficial owner of Purchaser:

 

i.              is listed on the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to the Order and/or on any other list
of terrorists or terrorist organizations maintained pursuant to any of the
rules and regulations of OFAC or pursuant to any other applicable Orders (such
lists are collectively referred to as the “Lists”);

 

30

--------------------------------------------------------------------------------


 

ii.             has been determined by competent authority to be subject to the
prohibitions contained in the Orders;

 

iii.            is owned or controlled by, nor acts for or on behalf of, any
person or entity on the Lists or any other person or entity who has been
determined by competent authority to be subject to the prohibitions contained in
the Orders; or

 

iv.            shall transfer or permit the transfer of any interest in
Purchaser or any beneficial owner in Purchaser to any person who is or whose
beneficial owners are listed on the Lists.

 

If Purchaser obtains knowledge that Purchaser or any beneficial owner in
Purchaser has become listed on the Lists or has been indicted, arraigned, or
custodially detained on charges involving money laundering or predicate crimes
to money laundering, Purchaser shall immediately notify Seller.

 

21.           CONDITIONS PRECEDENT TO CLOSING.

 

a.             In addition to any conditions provided in other provisions of
this Agreement, Purchaser’s obligation to purchase the Property is and shall be
conditioned on the following:

 

i.              That at no time prior to the Closing shall any of the following
have been done by or against or with respect to Seller: (i) the commencement of
a case under Title 11 of the U.S. Code, as now constituted or hereafter amended,
or under any other applicable federal or state bankruptcy law or other similar
law; (ii)

 

31

--------------------------------------------------------------------------------


 

the appointment of a trustee or receiver of any property interest; or (iii) an
assignment for the benefit of creditors.

 

ii.             On the Closing Date, there shall not be any uncured Unpermitted
Exception or any violation of law, ordinance, order or requirement relating to
the Property which is imposed in writing and delivered to Seller by any
governmental authority relating to the Property, which is not remedied by
Seller.

 

iii.            If the transaction contemplated hereby shall require
authorization or approval of any governmental agency having jurisdiction, all
such authorizations and approvals shall have been obtained and shall be in full
force and effect on and as of the Closing Date.  If such authorizations and
approvals shall not have been obtained on or prior to the last day for Closing
hereinabove provided, the Closing Date may be deferred, at the election of
either party, for an additional period of time, not to exceed 30 days, as shall
be necessary to obtain any authorizations or approvals not then obtained.

 

iv.            Seller shall deliver to Purchaser on the Closing Date an executed
Certification as to Representations, Warranties, Covenants and Conditions in the
form of Exhibit U attached hereof.

 

v.             All services required to be performed by Phoenix Renovation Corp.
(“Phoenix”) under that certain Multi-Unit Repipe Contract (“Contract”) dated
February 2, 2005 shall have been completed by the Closing Date and all amounts
due Phoenix under the Contract shall have been paid for by Seller.

 

32

--------------------------------------------------------------------------------


 

b.             If there is a failure of a condition precedent, Purchaser can
either (i) waive such failure and close this transaction, or (ii) notify Seller
within two (2) business days after Purchaser is aware of such failure that
Purchaser has elected to terminate this Agreement and obtain a return of the
Earnest Money.  In event of termination, except as may be specifically set forth
elsewhere in this Agreement, neither party shall have any further liability
hereunder.

 

c.             If Purchaser elects not to close because of an alleged failure of
a condition precedent, then Purchaser shall first deliver to Seller a written
statement setting forth in detail such failure.

 

22.           ENVIRONMENTAL AND PROPERTY CONDITION REPORTS.  Seller has
delivered to Purchaser at Purchaser’s request the following environmental and
property condition reports (“Reports”) of the Property:

 

a.             Property Condition Report dated August 14, 2003 prepared by Pan
Western Corporation;

 

b.             Structural Review dated August 20, 2003 prepared by R. D. Boyens
Engineering;

 

c.             Phase I Environmental Site Assessment dated October 13, 2003
prepared by ATC Associates, Inc.;

 

d.             National Account Termite report dated September 18, 2003 prepared
by Terminix International Company L.P.;

 

e.             Asbestos Management Plan V2.1 dated October 8, 2003 prepared by
ATC Associates Inc.

 

33

--------------------------------------------------------------------------------


 

f.              Survey for Visible AMG and Remediation Recommendations,
Bellemeade Farms, Building 7, Apartment 714 dated November 29, 2004 prepared by
Searchlight Safety LLC.

 

g.             Mold Incident Report dated March 17, 2004 for 775 Gateway Drive,
Apt. 101.

 

Seller makes no representation or warranty that the Reports are accurate or
complete.  Purchaser hereby releases Seller from any liability whatsoever with
respect to the Reports, including, without limitation, the matters set forth in
the Reports or the accuracy and/or completeness of the Reports.

 

23.           ORGANIZATIONAL DOCUMENTS.  At least ten (10) days prior to the
Closing Date, Purchaser and Seller will provide Title Insurer with copies of
their respective organizational documents as required by Title Insurer.

 

24.           TIME OF ESSENCE.  Time is of the essence of this Agreement.

 

25.           NOTICES.  Any notice or demand which either party hereto is
required or may desire to give or deliver to or make upon the other party shall
be in writing and may be personally delivered or given or made by overnight
courier such as Federal Express or by facsimile or made by United States
registered or certified mail addressed as follows:

 

34

--------------------------------------------------------------------------------


 

TO SELLER:

 

Fairfield Residential LLC

 

 

5510 Morehouse Drive

 

 

Suite 200

 

 

San Diego, California 92121

 

 

Attn: Gino A. Barra

 

 

858/457-2123

 

 

858/457-3982 (FAX)

 

 

E-mail: gbarra@ffres.com

 

 

 

with a copy to:

 

Robbins, Salomon & Patt, Ltd.

 

 

25 East Washington Street

 

 

Suite 1000

 

 

Chicago, Illinois 60602

 

 

Attn: John T. Duax

 

 

312/782-9000

 

 

312/782-6690 (FAX)

 

 

E-mail: jduax@rsplaw.com

 

 

 

TO PURCHASER:

 

Comstock Bellemeade, L.C.

 

 

11465 Sunset Hills Road, 5th Floor

 

 

Reston, Virginia 20190

 

 

Attn: Christopher Clemente

 

 

703/883-1700 ext. 215

 

 

703/760-1520 (FAX)

 

 

 

with a copy to:

 

Comstock Bellemeade, L.C.

 

 

11465 Sunset Hills Road, 5th Floor

 

 

Reston, Virginia 20190

 

 

Attn: Jubal Thompson

 

 

703/883-1700 ext. 135

 

 

703/760-1520 (FAX)

 

subject to the right of either party to designate a different address for itself
by notice similarly given.  Any notice or demand so given shall be deemed to be
delivered or made on the next business day if sent by overnight courier, or on
the same day if sent by facsimile (with facsimile confirmation sheet) before the
close of business, or the next day if sent by facsimile after the close of
business, or on the 4th business day after the same is deposited in the United
States Mail as registered or certified matter, addressed as above

 

35

--------------------------------------------------------------------------------


 

provided, with postage thereon fully prepaid.  Any such notice, demand or
document not given, delivered or made by registered or certified mail or by
overnight courier or by facsimile as aforesaid shall be deemed to be given,
delivered or made upon receipt of the same by the party to whom the same is to
be given, delivered or made.  Copies of all notices shall be served upon the
Escrow Agent.

 

26.           EXECUTION OF AGREEMENT AND ESCROW AGREEMENT.  The parties hereto
will each execute three (3) copies of this Agreement and the Escrow Agreement
and forward them to the Escrow Agent.  Purchaser’s three (3) executed copies of
this Agreement and the Escrow Agreements will be accompanied by the Earnest
Money.  Seller’s three (3) executed copies of this Agreement and the Escrow
Agreements will be accompanied with a direction to deliver a fully executed copy
of this Agreement to the Purchaser and to the Seller, each accompanied by an
Escrow Agreement executed by the Seller, the Purchaser and the Escrow Agent.

 

27.           GOVERNING LAW.  The provisions of this Agreement shall be governed
by the laws of the state in which the Property is located without regard to
principles of conflicts of laws.

 

28.           ENTIRE AGREEMENT.  This Agreement constitutes the entire agreement
between the parties and supersedes all other negotiations, understandings and
representations made by and between the parties and the agents, servants and
employees.

 

29.           COUNTERPARTS.  This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original but all of which shall
constitute one and the same instrument.

 

36

--------------------------------------------------------------------------------


 

30.           CAPTIONS Paragraph titles or captions contained herein are
inserted as a matter of convenience and for reference, and in no way define,
limit, extend or describe the scope of this Agreement or any provision hereof.

 

31.           NON-BUSINESS DAYS.  Whenever action must be taken (including the
giving of notice of the delivery of documents) under this Agreement during a
certain period of time (or by a particular date) that ends (or occurs) on a
non-business day, then such period (or date) shall be extended until the
immediately following business day.  As used herein, “business day” means any
day other than a Saturday, Sunday or federal holiday.

 

32.           SEVERABILITY.  If any term or provision of this Agreement or the
application thereof to any person or circumstance shall, to any extent, be
invalid or unenforceable, the remainder of this Agreement, or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable, shall not be affected thereby, and each
such term and provision of this Agreement shall be valid and be enforced to the
fullest extent permitted by law.

 

33.           NO WAIVER.  No waiver by a party of any breach of this Agreement
or of any warranty or representation hereunder by the other party shall be
deemed to be a waiver of any other breach by such other party (whether preceding
or succeeding and whether or not of the same or similar nature), and no
acceptance of payment or performance by a party after any breach by the other
party shall be deemed to be a waiver of any breach of this Agreement or of any
representation or warranty hereunder by such other party, whether or not the
first party knows of such breach at the time it accepts such

 

37

--------------------------------------------------------------------------------


 

payment or performance.  No failure or delay by a party to exercise any right it
may have by reason of the default of the other party shall operate as a waiver
of default or modification of this Agreement or shall prevent the exercise of
any right by the first party while the other party continues to be so in
default.

 

34.           ATTORNEYS’ FEES.  In the event either party commences legal
proceedings against the other party pursuant to any right to do so under this
Agreement, then the prevailing party shall be entitled to recover reasonable
attorneys’ fees and costs.

 

35.           TAX DEFERRED EXCHANGE.  Purchaser and Seller may use this Property
in connection with a 1031 or 1033 tax deferred exchange.  The parties agree to
cooperate with each other and will execute such documents as may reasonably be
required by each other in order to effectuate such tax deferred exchange,
provided that neither Purchaser nor Seller will assume any liability or cost in
connection with the tax deferred exchange and provided that the Closing will not
be delayed.  Either party’s inability to obtain any benefits for a tax deferred
exchange under Section 1031 or 1033 of I.R.C. will not relieve such party of any
of its obligations under this Agreement.

 

36.           CONFIDENTIALITY.  Purchaser and Seller each hereby agree to keep
the terms and conditions of this Agreement and any information obtained with
reference to the Property, including but not limited to the Reports,
confidential, provided that the parties may reveal such information regarding
the terms and provisions of this Agreement as may be necessary in their
reasonable discretion to comply with the provisions of this Agreement or in the
ordinary course of business.

 

38

--------------------------------------------------------------------------------


 

37.           SURVIVAL OF INDEMNIFICATION.  Notwithstanding anything contained
in this Agreement to the contrary, all of Purchaser’s indemnity obligations
contained in this Agreement and the Exhibits attached hereto shall forever
survive the Closing and the delivery and recording of the Deed or the earlier
termination of this Agreement.

 

38.           MISCELLANEOUS PROVISIONS.

 

a.             This Agreement shall not be construed more strictly against any
party merely by virtue of the fact that the same has been prepared by such party
or its counsel, it being recognized that each party hereto has contributed
substantially and materially to the preparation of this Agreement, and that each
party hereto acknowledges and waives any claim contesting the existence and the
adequacy of the consideration given by the other parties hereto in entering into
this Agreement.

 

b.             Except as to those obligations which specifically survive the
Closing, all of Seller’s other obligations hereunder shall merge with the Deed.

 

c.             In the event of a dispute, the parties hereto waive a trial by
jury.

 

39.           RIGHT TO CONTINUE TO MARKET.  Intentionally Deleted.

 

40.           THIRD PARTY BENEFICIARY.  It is expressly agreed and it is the
intention of Purchaser and Seller that no party acquiring the Property from
Purchaser following the conversion of the Property into a condominium form of
ownership, cooperative housing corporation, community apartment property or
stock corporation, including but not limited to any unit owner or owners or any
condominium association or association, their agents, employees and successors
and assigns shall be considered to be

 

39

--------------------------------------------------------------------------------


 

a third party beneficiary to any and all of the obligations and/or liabilities
of Purchaser or Seller under this Agreement.

 

IN WITNESS WHEREOF, the parties hereto have put their hand and seal as of the
date set forth above.

 

Executed by Purchaser on

PURCHASER:

September 28, 2005.

 

 

COMSTOCK BELLEMEADE, L.C.

 

a Virginia limited liability company

 

 

 

By:

Comstock Homebuilding Companies, Inc.,

 

 

its manager

 

 

 

 

 

By:

/s/ Christopher Clemente

 

 

 

Christopher Clemente

 

 

Chief Executive Officer

 

 

 

 

 

Witness:

/s/ Bruce Labovitz

 

 

Name:

Bruce Labovitz

 

 

40

--------------------------------------------------------------------------------


 

Executed by Seller on

SELLER:

September 28, 2005.

 

 

 

 

 

 

FF BELLEMEADE FARMS, LLC, a

 

Delaware limited liability company

 

 

 

By:

FF PROPERTIES, INC., a Delaware

 

 

Corporation, its Manager

 

 

 

 

 

By:

/s/ Gino Barra

 

 

 

 

Name:

Gino Barra

 

 

 

 

Title:

Vice President

 

 

 

 

 

 

FF INVESTORS W-I LLC, a Delaware limited

 

Liability company, on behalf of the Archstone

 

Mid-Atlantic Portfolio Series

 

 

 

By:

FF PROPERTIES, INC., a Delaware corporation,

 

 

its Manager

 

 

 

 

 

 

 

 

By:

/s/ Gino Barra

 

 

 

 

Name:

Gino Barra

 

 

 

 

Title:

Vice President

 

 

41

--------------------------------------------------------------------------------


 

 

BELLEMEADE FARMS INVESTORS, LLC, a

 

Delaware limited liability company,

 

 

 

By:

/s/ Stuart Isen

 

 

 

Title: Authorized Representative

 

42

--------------------------------------------------------------------------------


 

Ideal Realty Group (“Broker”) executes this Agreement in its capacity as a real
estate broker and acknowledges that the fee or commission (“Fee”) due to it as a
result of the transaction described in this Agreement is the amount as set forth
in the agreement between Broker and Seller.  Broker also acknowledges that
payment of the aforesaid Fee is conditioned upon the Closing and the receipt of
the Purchase Price by the Seller.  Broker agrees to deliver a receipt to the
Seller at the Closing for the Fee and a release stating that no other fees or
commissions are due to Broker from Seller or Purchaser.

 

 

IDEAL REALTY GROUP

 

 

 

By:

/s/ Allen Manesh

 

 

Title:

President

 

43

--------------------------------------------------------------------------------


 

EXHIBITS

 

A

-

Legal

B

-

Personal Property

C

-

Escrow Agreement

D

-

Intentionally Deleted


E


-


PRO-FORMA TITLE POLICY

F

-

Deed

G

-

Bill of Sale

H

-

Assignment and Assumption of Service Contracts

I

-

Assignment and Assumption of Leases and Security Deposits

J

-

Notice to Tenants

K

-

Non-Foreign Affidavit

L

-

Assignment of Intangible Property


M


-


INTENTIONALLY DELETED

M-1

-

Assignment of Guaranties, Warranties, Permits, Licenses and Approvals

N

-

Intentionally Deleted

O

-

Rent Roll

P

-

Litigation

Q

-

Service Contracts


R


-


INTENTIONALLY DELETED

S

-

Letter of Credit

T-1

-

Guaranty

U

-

Intentionally Deleted

V

-

Certifications as to Representations, Warranties, Covenants and Conditions

X

-

Certificate of Insurance

Z

-

Extended Leases

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

1. [a05-18416_1ex10d2.htm#a1_PurchaseA_223858]

PURCHASE AND SALE [a05-18416_1ex10d2.htm#a1_PurchaseA_223858]

 

 

 

 

2. [a05-18416_1ex10d2.htm#a2_Purchase_223901]

PURCHASE PRICE [a05-18416_1ex10d2.htm#a2_Purchase_223901]

 

 

 

 

3. [a05-18416_1ex10d2.htm#a3_TitleCommitmentAndSurvey_223903]

TITLE COMMITMENT AND SURVEY
[a05-18416_1ex10d2.htm#a3_TitleCommitmentAndSurvey_223903]

 

 

 

 

4. [a05-18416_1ex10d2.htm#a4_ConditionOfTitleconveyance_Sel_223906]

CONDITION OF TITLE/CONVEYANCE
[a05-18416_1ex10d2.htm#a4_ConditionOfTitleconveyance_Sel_223906]

 

 

 

 

5. [a05-18416_1ex10d2.htm#a5_PaymentOfClosingCosts_SellerSh_223908]

PAYMENT OF CLOSING COSTS
[a05-18416_1ex10d2.htm#a5_PaymentOfClosingCosts_SellerSh_223908]

 

 

 

 

6. [a05-18416_1ex10d2.htm#a6_DamageCasualtyAndCondemnation_223909]

DAMAGE, CASUALTY AND CONDEMNATION
[a05-18416_1ex10d2.htm#a6_DamageCasualtyAndCondemnation_223909]

 

 

 

 

7. [a05-18416_1ex10d2.htm#a7_AsisCondition__223913]

AS-IS CONDITION [a05-18416_1ex10d2.htm#a7_AsisCondition__223913]

 

 

 

 

8. [a05-18416_1ex10d2.htm#a8_Closing_223917]

CLOSING [a05-18416_1ex10d2.htm#a8_Closing_223917]

 

 

 

 

9. [a05-18416_1ex10d2.htm#a9_ClosingDocuments_223921]

CLOSING DOCUMENTS [a05-18416_1ex10d2.htm#a9_ClosingDocuments_223921]

 

 

 

 

10. [a05-18416_1ex10d2.htm#a10_SellersRightToCure_Intentiona_223922]

SELLER’S RIGHT TO CURE
[a05-18416_1ex10d2.htm#a10_SellersRightToCure_Intentiona_223922]

 

 

 

 

11. [a05-18416_1ex10d2.htm#a11_DefaultByPurchaser_223927]

DEFAULT BY PURCHASER [a05-18416_1ex10d2.htm#a11_DefaultByPurchaser_223927]

 

 

 

 

12. [a05-18416_1ex10d2.htm#a12_SellersD_223931]

SELLER’S DEFAULT [a05-18416_1ex10d2.htm#a12_SellersD_223931]

 

 

 

 

13. [a05-18416_1ex10d2.htm#a13_A_Pro_223941]

PRORATIONS [a05-18416_1ex10d2.htm#a13_A_Pro_223941]

 

 

 

 

14. [a05-18416_1ex10d2.htm#DelinquentRent_224002]

DELINQUENT RENTS [a05-18416_1ex10d2.htm#DelinquentRent_224002]

 

 

 

 

15. [a05-18416_1ex10d2.htm#a14_Recording_ThisAgre_223947]

RECORDING [a05-18416_1ex10d2.htm#a14_Recording_ThisAgre_223947]

 

 

 

 

16. [a05-18416_1ex10d2.htm#a15_Assignme_224005]

ASSIGNMENT [a05-18416_1ex10d2.htm#a15_Assignme_224005]

 

 

 

 

17. [a05-18416_1ex10d2.htm#a16_Broke_224007]

BROKER. [a05-18416_1ex10d2.htm#a16_Broke_224007]

 

 

 

 

18. [a05-18416_1ex10d2.htm#a17_DocumentsInspectionOfProperty_224009]

DOCUMENTS, INSPECTION OF PROPERTY AND APPROVAL PERIOD.
[a05-18416_1ex10d2.htm#a17_DocumentsInspectionOfProperty_224009]

 

 

 

 

19.

INDEMNIFICATION AND INSURANCE REQUIREMENTS

 

 

 

 

20.

SELLER’S REPRESENTATIONS, WARRANTIES AND COVENANTS

 

 

 

 

21.

COMPLIANCE WITH OFAC

 

 

 

 

22.

CONDITIONS PRECEDENT TO CLOSING

 

 

 

 

23.

ENVIRONMENTAL AND PROPERTY CONDITION REPORTS

 

 

 

 

24.

ORGANIZATIONAL DOCUMENTS

 

 

 

 

25.

TIME OF ESSENCE

 

 

 

 

26.

NOTICES

 

 

 

 

27.

EXECUTION OF AGREEMENT AND ESCROW AGREEMENT

 

 

 

 

28.

GOVERNING LAW

 

 

 

 

29.

ENTIRE AGREEMENT

 

 

 

 

30.

COUNTERPARTS

 

 

i

--------------------------------------------------------------------------------


 

31.

CAPTIONS

 

 

 

 

32.

NON-BUSINESS DAYS

 

 

 

 

33.

SEVERABILITY

 

 

 

 

34.

NO WAIVER

 

 

 

 

35.

ATTORNEYS’ FEES

 

 

 

 

36.

TAX DEFERRED EXCHANGE

 

 

 

 

37.

CONFIDENTIALITY

 

 

 

 

38.

SURVIVAL OF INDEMNIFICATION

 

 

 

 

39.

MISCELLANEOUS PROVISIONS

 

 

 

 

40.

RIGHT TO CONTINUE TO MARKET

 

 

 

 

41.

THIRD PARTY BENEFICIARY

 

 

ii

--------------------------------------------------------------------------------